Citation Nr: 1708000	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-06 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to October 27, 2013, and in excess of 60 percent after December 1, 2015, for a right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issues of entitlement to service connection for an acquired psychiatric disorder and whether new and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1975 to January 1976 and form March 1977 to November 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In connection with this appeal, the Veteran testified at a hearing before Veterans Law Judge (VLJ) Scharnberger in March 2011.  A transcript of that hearing is of record.

In June 2011, the Board denied a rating in excess of 10 percent for the Veteran's right knee.  The Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In November 2011, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Remand (JMR) which directed the Veteran to consider whether the Veteran had instability in his right knee.  In response, the Board remanded the Veteran's claim in 2012 for a VA examination.

The RO granted a temporary evaluation of 100 percent for the Veteran's right knee disability from July 20, 2007 to October 1, 2007 and from October 28, 2013 to December 1, 2014 and a 30 percent rating from December 1, 2014 onward in an April 2014 rating decision.  However, because this staged increase did not constitute a full grant of the benefits sought for the entire appeal period and the Veteran has not indicated he is satisfied or content with the staged rating, the granting of this higher rating did not abrogate his pending appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In January 2016, based on the Veteran's testimony that his right knee had worsened, the Board remanded the Veteran's claim for an additional VA examination.  Subsequently, the RO assigned a 60 percent rating for the Veteran's right knee disability following the convalescent period after his total knee replacement surgery.

The Veteran testified at a hearing before the VLJ Blackwelder in June 2015.  A transcript of that hearing is of record.

Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when a Veteran has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  The Court has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  In an October 2015 letter, the Veteran was offered the opportunity of a hearing before the third member of the decision panel.  The Veteran responded in November 2015 that he waived his right to appear at before a third Veteran's Law Judge.  Therefore, the Board finds that there is no hearing request pending at this time and the Board has complied with the requirements set forth in Arneson.  See id; 38 C.F.R. § 20.700(a). 

In January 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  
FINDINGS OF FACT

1.  Prior to October 27, 2013, the Veteran's right knee disability did not result in flexion functionally limited to 30 degrees or extension functionally limited to 10 degrees; and, there was no evidence of ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.
 
2.  Prior to October 27, 2013, slight instability was shown.

3.  As of December 1, 2014, the Veteran's right knee disability was shown to result in chronic residuals consisting of severe painful motion or weakness, which is the maximum schedular rating that may be assigned.

4.  The Veteran's service connected right knee disability does not prevent him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an orthopedic evaluation in excess of 10 percent prior to October 27, 2013, and in excess of 60 percent after December 1, 2014, for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263, 5055 (2016).

2.  The criteria for a 10 percent rating for right knee instability were met prior to October 27, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for a TDIU are not met. 38 U.S.C.A §§ 5103A , 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board in March 2011 and June 2015.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability, and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5260, a 10 percent rating is assigned for flexion of the leg limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating is assigned for extension limited to 20 degrees, a 40 percent rating is assigned for extension limited to 30 degrees, and a 50 percent rating is assigned for extension limited to 45 degrees.

In addition, separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5055 (knee replacement), a 30 percent rating is assigned for a prosthetic replacement of a knee joint that results in an intermediate degrees of residual weakness, pain or limitation of motion, a 60 percent rating is assigned for a prosthetic replacement of a knee joint that results in severe painful motion or weakness, and a 100 percent rating may be assigned for one year following implantation of prosthesis.

Regarding ankylosis of a knee, a meniscus condition, a tibia and fibula impairment, and genu recurvatum, none of these conditions have been demonstrated by the record, nor has the Veteran asserted their presence.  As such, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not applicable, and as such, will not be discussed further.

The Veteran filed a claim for a temporary 100 percent rating on July 23, 2007.  An October 2007 rating decision granted a temporary 100 percent rating from July 20, 2007, through November 30, 2007.  He filed a claim for a rating in excess of 10 percent on March 21, 2008, which was denied in a December 2008 rating decision.  In June 2012, the Board remanded the claim for further development to comply with the CAVC JMR.  In April 2014, the RO granted another temporary 100 percent rating from October 28, 2013, to November 30, 2014, and then assigned a 30 percent rating beginning on December 1, 2014 (following the cessation of his post-total knee replacement surgery convalescent period).  The 30 percent rating was subsequently increased to 60 percent.  The Veteran asserts that he is entitled to higher ratings outside the periods in which the temporary 100 percent ratings were assigned.

In November 2008, the Veteran was afforded a VA examination.  He reported having pain, weakness, stiffness, instability, giving away, locking, fatigability, and lack of endurance.  He also reported that he had recurrent subluxation and his knee pops.  On examination, he had no right knee ankylosis.  The Veteran demonstrated right knee flexion to 100 degrees with pain beginning at 30 degrees, and full extension 0 degrees.  He had normal medial collateral, lateral collateral and anterior cruciate ligament testing and normal meniscus findings.  The examiner indicated that the Veteran had pain, fatigue, weakness, lack of inductance, incoordination, painful motion, effusion, instability, weakness, tenderness, and guarding of movement.  A right knee x-ray was normal.

In March 2009, the Veteran was experiencing back pain when he got up out of bed his knees buckled and he fell.

The Veteran's medical records show that in June 2009, his right knee had no swelling, effusion, or laxity.  In August 2009, the Veteran demonstrated flexion to 125 degrees and extension to 0 degrees.  His right knee was tender and he complained of significant pain, but he had no effusion.  The Veteran was stable to varus/valgus.  In January 2010, he continued to have tenderness, but no effusion or instability.

In January 2010, the Veteran was afforded a VA examination.  He reported having pain and used a cane, walker, and wheelchair.  He denied any locking, but had swelling during flare-ups.  On examination, he demonstrated right knee flexion of 97 degrees and extension to 4 degrees.  On repetitive testing, he had pain, stiffness, fatigability, and weakness, but no incoordination or additional limitation of motion.  While he complained of pain on varus stressing, he did not have true laxity.  He had meniscus pain.  A right knee x-ray was normal.  

At the March 2011 hearing, the Veteran testified that he used a cane for about three years due to problems walking and knee giving out.  He testified that he had medications and injections for his knee pain, but these did not help.

In August 2011, the Veteran demonstrated right knee flexion to 100 degrees.  In September 2011, he demonstrated flexion to 120 degrees.  In November 2011, he demonstrated flexion to 95 degrees.  In December 2011, he had flexion to 110 degrees.  In July 2012, he reported that his right knee popped and was painful afterwards.  In November 2012 and January 2013, he had flexion to 130 degrees, but his right knee gave away with normal resistance.

At the June 2015 hearing, the Veteran testified that he had undergone a total right knee replacement.  He testified that he was unable to stand or sit too long due to swelling, stiffness, and pain.  He testified that he used a cane and falls about once per month.  He testified that his right knee would give out prior to undergoing surgery.
 
In March 2016, the Veteran was afforded a VA examination.  He reported that any prolonged activity such as standing, walking, or climbing stairs causes increased discomfort and decreased ambulation.  On examination, he had right knee flexion to 80 degrees and extension to 10 degrees.  Repetitive testing resulted in no additional functional loss or range of motion.  He had 4/5 right knee strength with no muscle atrophy.  He had no right knee ankylosis.  He had no right knee subluxation, instability, effusion, patellar dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, any tibial and/or fibular impairment, or any meniscus condition.  He was unable to perform joint stability tests due to discomfort.

Treatment records prior to October 27, 2013, show that the Veteran treated for right knee pain.  However, while he had pain, he retained flexion to greater than 95 degrees and extension was at most limited to 4 degrees during this period.

In view of the above, the criteria to assign a rating in excess of 10 percent for the Veteran's right knee disability prior to October 27, 2013, have not been met.  He did not demonstrate limitation of flexion of the knee to 45 degrees or limitation of extension to 10 degrees.  As such, there is also no basis to assign separate compensable ratings under Diagnostic Code 5260 and 5261.

With respect to possibility of entitlement to an increased evaluations under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board has considered whether increased evaluations could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  Repeated range of motion exercises did not result in any changes of his right knee range of motion findings prior to October 27, 2013.  Although the Veteran's complaints of pain have been considered, pain alone does not constitute a functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, when the findings are considered together with the evidence, the Board finds that there is insufficient evidence of any other functional loss besides limitations in physical activities and decreased range of motion that warrants ratings in excess of those assigned for a right knee disability prior to October 27, 2013.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The November 2011 CAVC JMR directed the Board to analyze the relevant evidence regarding the Veteran's instability and subluxation.  At the November 2008 VA examination, the Veteran reported right knee instability and giving away.  While the VA examiner noted that the Veteran had normal ligament findings, the examiner indicated that the Veteran had instability.  Treatment records from June 2009 show that he had no right knee laxity.  Treatment records from January 2010 show he had no instability.  The January 2010 VA examiner found that although he reported pain on testing, he did not have true laxity.  Treatment records from November 2012 and January 2013 show that his right knee gave away with normal resistance.  The March 2016 VA examiner indicated that the Veteran did not have a history of right knee subluxation or instability.

At the Veteran's Board hearing in 2011, his representative argued that the Veteran's need for a cane and knee brace suggested a higher rating was warranted.  The Board concurs with this assessment.  While clinical testing repeatedly concluded that the Veteran's right knee was stable on clinical testing, traumatic encephalopathy fact remains that there is evidence of the Veteran falling when his knee buckled, and the Veteran has had to use a cane and knee brace at various times.  In view of the above, the Board concludes that a separate 10 percent rating should be assigned for instability under Diagnostic Code 5257 prior to the total knee replacement surgery.  

A rating in excess of 10 percent is not warranted.  While the November 2008 VA examiner indicated that the Veteran had instability, he had normal ligament findings.  Furthermore, later treatment records show he did not have instability or laxity.  The January 2010 VA examiner reported that the Veteran did not have true laxity.  Finally, while the Veteran's knee gave away with normal resistance in November 2012 and January 2013, the March 2016 VA examiner indicated that the Veteran did not have a history of subluxation of instability.  The Veteran's medical record does not demonstrate findings consistent with moderate recurrent subluxation or lateral instability.  

For the period beginning on December 1, 2014, the Veteran is in receipt of 60 percent rating for the residuals of his right total knee replacement.  Such is maximum rating that may be assigned under Diagnostic Code 5055.  A higher rating is not available under this code.

In addition, under the "amputation rule" the combined rating for orthopedic disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  An amputation at the middle or lower thigh or at or above the knee level warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5162-5164.  As the Veteran is in receipt of 60 percent rating for his right knee beginning December 1, 2014, additional compensation would be precluded under 38 C.F.R. § 4.68.

In so finding, the Board acknowledges that, while it would theoretically be possible to obtain a combined rating in excess of 60 percent, if the maximum rating for limitation of extension (50 percent under Diagnostic Code 5261) were combined with the maximum rating for limitation of flexion (30 percent under Diagnostic Code 5260) or the maximum rating for instability (30 percent under Diagnostic Code 5257).  Either combination would result in a 70 percent rating.  However, as discussed, the most recent VA examination does not show that level of disability.  Beginning December 1, 2014, the Veteran is therefore in receipt of the maximum schedular ratings for his right knee disability.

The Board has not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. knee pain and functional loss.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the 10 percent rating for instability was assigned largely on the Veteran's testimony and statements.  However, while the Board may consider the Veteran's subjective statements regarding the severity of his right knee disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings of the VA examinations should be accorded the greatest probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Regarding the Veteran's right knee disabilities, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's right knee disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Codes allows for higher ratings than those assigned, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's right knee disabilities are unique or unusual in any way.  There is no question that the Veteran experiences symptoms from his right knee disability which include pain, less movement than normal, weakened movement, excess fatigability, swelling, instability, disturbance of locomotion, and interference with sitting, standing and weight-bearing, which results in his using a cane or walker, but such symptoms, while not specifically enumerated is considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The use of a cane or walker would be expected if a person was experiencing significant pain or instability in a joint of the lower extremity.  That is, it is not a unique or unusual result of lower extremity disabilities.  It may signal that a disability is more severe when a person requires the use of a cane or a walker, but the use of the cane or a walker is required because the symptoms of the disability have increased.  Furthermore, the use of a cane or walker is not a "symptom" of the Veteran's right knee disabilities; rather, it is the result of right knee symptoms such as pain and instability.  In other words, the Veteran uses a cane or a walker because of pain and instability in his right knee, but pain and instability are symptoms that are specifically contemplated by the schedular rating criteria.  Here, there are higher schedular ratings that would take into account increased pain and/or instability.  As such, even though the Veteran uses a cane and a walker, and has trouble with sitting, standing and weight-bearing, the schedular rating criteria reasonably describe his symptomatology. 

As such, the schedular rating criteria reasonably describe the symptoms caused by the Veteran's service-connected right knee disabilities on appeal, and therefore referral for consideration of an extraschedular rating is not warranted.

Accordingly, to the extent described above the Veteran's claim is granted.

TDIU

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447  (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377   (1994).  Here, the RO denied TDIU in January 2017.

The Veteran is clearly seeking a TDIU, and because service connection has been denied for an acquired psychiatric disability in a separate Board decision issued concurrently with this one, and because the Veteran's only compensable service connected is his right knee condition, the Board will address the TDIU claim here.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340 , 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. 

Under 38 C.F.R. §  4.16 , if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the Veteran's background including his or her employment and educational history.  See 38 C.F.R. §  4.16 (b).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19.

Here, the Veteran's right knee has been rated at 60 percent since his post-total knee replacement surgery convalescent period.  As such, he meets the schedular rating criteria for a TDIU during that time.  Prior to the surgery, the Veteran does not meet the schedular rating criteria for TDIU.  However, as will be discussed, the evidence of record does not suggest that the Veteran's right knee disability has rendered him unable to obtain or maintain substantially gainful employment at any time during the course of the appeal.

The Veteran is not currently working and has not in a number of years.  He is also collecting Social Security Administration (SSA) disability.  However, the award of SSA disability was based on a combination of major depression with psychotic features, a non-service connected condition, and substance abuse, also a non-service connected condition.  There is no mention of a right knee disability either contributing to the Veteran's inability to work or causing the major depression.

In 2013, the Veteran underwent a VA examination at which it was noted that the was retired, and thus had no current adverse occupational implications imposed from the right knee standpoint.  The Veteran was provided another VA examination to evaluate his right knee in March 2016.  The examiner stated that his current service connected right knee disability did not impact his ability to work.

There is no dispute that the Veteran's right knee disability causes impairment, but the evidence of record does not support the conclusion that the Veteran's right knee disability alone renders him unable to obtain or maintain substantially gainful employment.  The Veteran has not advanced any medical or vocational evidence to the contrary.  Accordingly, a TDIU is denied. 


ORDER

An orthopedic rating (based on limitation of motion) in excess of 10 percent prior to October 27, 2013, and in excess of 60 percent after December 1, 2015, for a right knee disability is denied.

A separate 10 percent rating, prior to October 27, 2013 for right knee instability is granted, subject to the laws and regulations governing the award of monetary benefits.

A TDIU is denied.

			
	    MATTHEW W. BLACKWELDER               ROBERT C. SCHARNBERGER
	              Veterans Law Judge                                      Veterans Law Judge
          Board of Veterans' Appeals                         Board of Veterans' Appeals

	                         __________________________________________
K.J. ALIBRANDO
Veterans Law Judge
Board of Veterans' Appeals
Department of Veterans Affairs


